          Case 7:20-cv-06234-PMH Document 7 Filed 09/14/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ANTHONY MARCUS,

                                  Plaintiff,
                                                             ORDER OF SERVICE
                      -against-
                                                             20-CV-06234 (PMH)
    ANTHONY J. ANNUCCI – ACTING
    COMMISSIONER OF DOCCS, et al.,

                                  Defendants.

PHILIP M. HALPERN, United States District Judge:

        Plaintiff, currently incarcerated in Green Haven Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants denied him due process in a Tier III

disciplinary proceeding. By order dated September 9, 2020, the Court granted Plaintiff’s request

to proceed without prepayment of fees, that is, in forma pauperis (IFP).1 (Doc. 5).

                                           DISCUSSION

A.      Hearing Officer Gutwein Named as Defendant

        Plaintiff brings claims against Hearing Officer Eric Gutwein in the body of the complaint,

but he does not name Gutwein in the caption. In light of Plaintiff’s pro se status and clear

intention to assert claims against Gutwein, the Court directs the Clerk of Court to add this

individual as a Defendant to this action. See Fed. R. Civ. P. 21. This amendment is without

prejudice to any defenses Gutwein may wish to assert.

B.      Service on Defendants

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6


1
 Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 7:20-cv-06234-PMH Document 7 Filed 09/14/20 Page 2 of 5




(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that summonses and the complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the complaint until the Court reviewed the complaint and ordered that

summonses be issued. The Court therefore extends the time to serve until 90 days after the date

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendants Anthony J. Annucci, Acting

Commissioner of the New York State Department of Corrections and Community Supervision

(DOCCS); Donald Venettozzi, Director of Special Housing Unit, DOCCS; Jamie LaManna,

former Superintendent of Green Haven;2 L. Malave, O.S.I., Investigator of Green Haven; and

Eric Gutwein, Hearing Officer of Green Haven, through the U.S. Marshals Service, the Clerk of

Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-

285 form”) for each of these Defendants. The Clerk of Court is further instructed to issue


2
  Plaintiff incorrectly identifies this Defendant as “L. Lamanna” in the complaint, but he makes
it clear that he sues Jamie LaManna, the former Superintendent of Green Haven Correctional
Facility.

                                                  2
           Case 7:20-cv-06234-PMH Document 7 Filed 09/14/20 Page 3 of 5




summonses and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

C.      Local Civil Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

service of the complaint, Defendants must serve responses to these standard discovery requests.

In the responses, Defendants must quote each request verbatim.3

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is also directed to add Eric Gutwein, Hearing Officer at Green Haven,

as a Defendant under Fed. R. Civ. P. 21, and to correct the docket to reflect that Plaintiff is suing

Jamie LaManna instead of L. Lamanna.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Defendants Anthony Annucci, Donald Venettozzi, Jamie LaManna, L. Malave, and

Eric Gutwein, issue summonses, and deliver to the U.S. Marshals Service all documents

necessary to effect service.




3
 If Plaintiff would like copies of these discovery requests before receiving the responses and does
not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                   3
            Case 7:20-cv-06234-PMH Document 7 Filed 09/14/20 Page 4 of 5




         Local Civil Rule 33.2 applies to this action.

SO ORDERED.

Dated:   New York, New York
         September 14, 2020


                                               PHILIP M. HALPERN
                                               United States District Judge




                                                  4
Case 7:20-cv-06234-PMH Document 7 Filed 09/14/20 Page 5 of 5




           DEFENDANTS AND SERVICE ADDRESSES


   Anthony Annucci
   Acting Commissioner
   NYSDOCCS
   1220 Washington Ave., Building 2
   Albany, New York 12226-2050


   Donald Venettozzi
   Director of Special Housing Unit
   NYSDOCCS
   1220 Washington Ave., Building 2
   Albany, New York 12226-2050

   Jamie LaManna
   Former Superintendent of Green Haven Correctional Facility
   NYSDOCCS
   1220 Washington Ave., Building 2
   Albany, New York 12226-2050

   L. Malave
   O.S.I. Investigator
   Green Haven Correctional Facility
   594 Route 216
   Stormville, NY 12582-0010

   Eric Gutwein
   Hearing Officer
   Green Haven Correctional Facility
   594 Route 216
   Stormville, NY 12582-0010
